Citation Nr: 0419204	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-31 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to October 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied service connection for a 
bilateral knee disability.

In March 2004, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No.106-475, 114 Stat. 2096 (2000), was 
signed into law.  VCAA created a statutory duty for VA to 
assist and notify a claimant about the information and 
evidence necessary to substantiate a claim for VA benefits.  
In this case, VA's duty to notify and assist has not been met 
to the extent necessary under the VCAA.  

The purpose of a VCAA letter is to inform the veteran of the 
requirements to establish a successful claim for service 
connection, advise the veteran of her and VA's respective 
duties, and ask her to submit relevant information and/or 
evidence in her possession to the RO.  See 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003).  

Here, the veteran was sent a VCAA letter in October 2002, 
informing her of the requirements for establishing service 
connection and listing the information and records that would 
help her claim.  However, the letter did not inform her of 
her and VA's respective duties in gathering the necessary 
information; it did not delineate which information and 
evidence she is to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf; and it did 
not ask the veteran to submit all relevant information and 
evidence in her possession to the RO.  This must be 
accomplished on remand.

Under 38 U.S.C.A. § 5103A (West 2002), VA is required to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; but (3) does not contain sufficient medical 
evidence for VA to make a decision

The record shows that the veteran has submitted medical 
opinions of Dr. Kenneth Jee, dated November 2002, and Dr. 
Burk Young, dated April 2003, diagnosing her with a 
patellofemoral disability and attributing at least a portion 
of her disability to her time in service.  Additionally, 
while the veteran is not medically qualified to attribute her 
knee disability to her military service, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992), she is competent to 
describe her service duties. While the evidence is not 
sufficient to establish service connection, it is probative, 
and additional medical information, including a VA 
examination, is required before adjudicating the claim.    

As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Id.  Here, the RO correctly pointed out that 
Dr. Jee's letter contains an inaccurate statement regarding 
the veteran's service history of knee injury or treatment.  
And the portions of either letter where the medical opinion 
is based solely on the veteran's own recitation of her 
history do not carry probative value.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993).  However, both doctors make a 
current diagnosis of a knee disability, and the veteran has 
described her service duties, making service connection 
possible.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (Board must not refute medical evidence of record with 
its own medical conclusions).

During her hearing before the Board, the veteran also 
provided information that she has seen Dr. Jee for her knee 
disability since 2000.  These records should also be obtained 
before a decision is made.  

Accordingly, the case is hereby REMANDED to the AMC for the 
following action: 

1.  Provide the veteran with notice as 
required by the VCAA, including notifying 
her and her representative of any 
information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim for entitlement to 
service connection for bilateral knee 
disability; and informing her which 
information and evidence she has to 
provide to VA and which information and 
evidence VA will attempt to obtain on her 
behalf.  Additionally, the veteran should 
be informed to provide any evidence in 
her possession that pertains to the 
claim.  A copy of this notification 
should be associated with the claims 
folder.

2.  Obtain the veteran's complete 
treatment records, as opposed to 
summaries, from Dr. Kenneth W. Jee.

3.  After the foregoing development has 
been accomplished to the extent necessary 
and the available records have been 
associated with the claims folder, 
schedule the veteran for a VA orthopedic 
examination.  The examiner must have an 
opportunity to review the complete claims 
file, including the veteran's service 
medical records, and should state in the 
examination report that the claims file 
has been reviewed.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any bilateral knee 
disorder found to be present.  The 
examiner should state whether it is at 
least as likely as not that any currently 
diagnosed knee disorder had its onset 
during active service or is related to 
any in-service disease or injury, 
including the performance of the 
veteran's duties aboard ship.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
developments have been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  
Ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion requested, 
it must be returned to the examiner for 
correction.  38 C.F.R. § 4.2 (2003); see 
also Stegall v. West, 11. Vet. App. 268 
(1998).
		
5.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish her and her 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


